Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Re. claims 1 and 2: the closest prior art is Bruges (US 4,126,269) and Park et al. (US 2016/0037984 A1)

Bruges discloses:
a temperature conditioning unit including a first temperature conditioning unit part (C2), a second temperature conditioning unit part (C4), and a blower (23), (see fig. 1; col. 3, 4)
the first temperature conditioning unit part (C2) including a first housing (12, 14), a first air hole part (16), a first air chamber (between 16 and 15), a first object to be temperature-conditioned (CT), and a second air chamber (space between C2 and C4), (see fig. 2; col. 4)
the second temperature conditioning unit part (C4) including a second housing (second 12, 14), a second object to be temperature-conditioned (second CT), a second air hole part (second 16), and a third air chamber (between 16 and 15 of C4), (see fig. 1, 2; col. 3, 4)
the temperature conditioning unit comprising:
a partition wall (15 of C2) formed such that a part of a wall of the first housing serves as a part of a wall of the second housing or a partition wall formed such that a part of the wall of the second housing serves as a part of the wall of the first housing; (see fig. 1, 2; col. 3, 4)
an air path (airflow arrows) for connecting an air intake hole of the blower (bottom of the blower) and the second air chamber so as to allow passage of air (blower supplies air to all parts of C2 and C4); (see fig. 1, 2; col. 3, 4)
a structure (13) for disposing a part of the second object to be temperature-conditioned inside the third air chamber

Park et al. (US 2016/0037984 A1) discloses: 
wherein the blower includes an impeller disk (220) that has a rotary shaft (222) at a central portion and a surface extending in a direction intersecting the rotary shaft, (see fig. 5, 6; para. 0087-0089)
	an impeller that has a plurality of rotor blades (221), each of the rotor blades extending in a direction along the rotary shaft, having a circular-arc cross section in the direction intersecting the rotary shaft, and having an inner-periphery-side end positioned closer to the rotary shaft and an outer-periphery-side end positioned on an opposite side from the rotary shaft, the circular-arc cross section protruding in a direction of rotation of the impeller disk, (see fig. 6; para. 0096-0098)
an electric motor (260) that includes a shaft (265) and that transmits a rotary motion to the rotary shaft through the shaft, (see fig. 7A-B; para. 0094, 0120-0124)
a fan case (211, 212) that has a side wall extending in a longitudinal direction of the rotary shaft (X direction) so as to cover the impeller and the air intake hole (211a) positioned in the longitudinal direction of the rotary shaft, and (see fig. 6; para. 0089-0098)
an outlet hole (213a) corresponding to the air intake hole, and (see fig. 6; para. 0089)
the fan case has a flow path for guiding, toward the outlet hole along the side wall, air that is suctioned through the air intake hole and flows toward the outer-periphery-side end from the inner-periphery-side end due to rotation of the impeller by the rotary motion transmitted from the electric motor. (See fig. 5)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fans or blowers of Bruges with the blower fan taught by Park. One of ordinary skill would have been motivated to do this in order to make the blower fan more efficient in moving a larger volume of air while being compact in shape.

However, Bruges and Park fail to disclose:
a structure for disposing an outlet hole of the blower in the third air chamber so as to allow passage of air; a structure for disposing a part of the blower inside the third air chamber.
One of ordinary skill in the art would not have been motivated to move the blower location of Bruges to the third air chamber as claimed. Moving the blower to the third chamber would have made the Bruges invention more difficult to swap components. It would have added more complexity to the design for no benefit. The housings (C1-6) would not have been hot-swappable any more with the claimed change. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 19, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835